 ACME ROOFING CO.LDM Roofing,Inc. d/b/a Acme Roofing CompanyandUnited Union of Roofers,Waterproofers &AlliedWorkers,Local Union No.156,AFL-C'IO and Western Oregon Roofing ContractorsAssociation,Partyto the Contract.Case 36-CA-440220 November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 13 August 1984 the National Labor RelationsBoardissued an Order 1 adopting, in the absence ofexceptions, the administrative law judge's decisionwhich ordered the Respondent, inter alia, to makewhole certain employees foranylosses they mayhave suffered by reason of the Respondent's dis-crimination against them. The United States CourtofAppeals for the Ninth Circuit enforced theBoard's Order 26 November 1984.2 A controversyhaving arisen over the amount of backpay dueunder the Board's Order, the Regional Director forRegion 19 on 6 August 1985 issued a secondamended backpay specification and notice of hear-ing allegingthe amounts of backpay due and noti-fying the Respondent that it should file a timelyanswer.The Respondent failed to filean answer.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On 16 September 1985 the General Counsel filedaMotion for Summary Judgment. On 18 Septem-ber theBoard issuedan ordertransferringthe pro-ceeding to the Board and a Notice to Show Causewhy the General Counsel's motion should not begranted. The Respondent filed noresponse.The al-legations in the motion are therefore undisputed.Ruling on the Motion for Summary JudgmentSection 102.54 of the Board'sRules and Regula-tions provides that if an answer is not filed within15 days from the service of the specification theBoard may find the specification to be true.The backpay specification states that the Re-spondent shall filean answerwithin 15 days fromthe date of the service of the specification, and ifthe answer fails to deny the specification's allega-tions in themannerrequired under the Board'sRules and Regulations, and the failure to do so isnot adequately explained,the allegationsshall bedeemed to be true. Further, the undisputedallega-tionsin the Motion for Summary Judgment dis-iCase 36-CA-4402 (not reported in Board volumes).2No. 84-7636 (Nov. 26,1984).573closethat the General Counsel, by letter dated 27August 1985, notified the Respondent that if ananswer was not received by 6 September 1985, amotion to deem the allegations to be admitted to betrue would be filed.Absent any explanation for the Respondent's fail-ure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.3Accordingly, the Board concludes that the netbackpay is $21,692.74, the net pension contributionis$8121.66, the net apprentice pay is $494.26, andthe net health and welfare expenses incurred byemployees is $1296.78 as stated in the computationsof the second amended backpay specification, andorders the Respondent to pay these amounts.4ORDERThe National Labor Relations Board orders thatthe Respondent, LDM Roofing, Inc. d/b/a AcmeRoofing Company, Eugene, Oregon, its officers,agents, successors,and assigns,shallmake wholethe employees named below, by paying each theamount following his name, plus interest computedin the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977),5 and accrued to the date of pay-ment minustaxwithholdings required by Federaland statelaws, except that the payments to thepension and apprenticeship training trust fundsshall be made on the employees' behalf to the rele-vant trusts:63 In grantingthe General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto respond to the allegationsof theGeneralCounsel's backpayspecifica-tion.Thus, the Chairmanregards this proceeding as being essentially adefault judgmentwhichiswithout precedential value4The second amendedbackpay specificationerroneously computedthe total amounts due the pension and apprenticeship trainingfunds. Theabove figures are based on the alleged amounts due the funds for eachemployee as set forth in that specifications See generallyIsis Plumbing Co,138 NLRB 716 (1962)Any interest on other additional amounts owedwith respectto thesetrust fund contributions shall be calculated in the mannerset forth inMerryweather Optical Co.,240 NLRB 1213 (1979).277 NLRB No. 63 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPREN-APPREN-BACKPAYPENSIONTICEHEALTHBACKPAYPENSIONTICEHEALTHBAINES,HAR-TRACYBERT,NORMAN$ 219.45$57.75$ 3.46---JAMESBARK-LEE---377.0025.62---LOW,HAR-WALTERRINGTON,1.---143.008.58---KEN-BOOM,NETH761.6891.255.48---DENNYHILL,LEE---77.754.66---BER-BRANOM,NARD555.75170.0010.20---GEORGEHILLE.1460.63153.759.23---MI-BROWN,CHAEL1087.75286.2917.17---NORMANJOHN-SCOTT3540.731049.8865.99---SON,BUREOS,CLYDEPAT P.---138.758.32---ELTON201.6072.004.32---CASE-LA-LEY,HARTY,DANNYMARKLEE---18.001.08---A.11.8010.00.60---DAVIS,LARGE,RONALDCURTISC.53.2894.005.64---L.333.4587.755.26---DEL,LESUE,BONE,MI-WIL-CHAELLIAMD.53.1019.251.16---J.---257.0015 42---MAHER,DOVER,BRENT89.8036.002.16---CHARLES---300.5018.03---MAHER,FRON-PAT-ATT,RICK63 70---------RICH-MELOTT,ARDSTAN-S.1271.30422.2525.34---LEYGARD-E.7020.341017.2561.02---NER,NELSON,DUSTYDAVIDFRANK1256.83705.5042.32---L.---38.252.30---GLA-NEWMAN,SHEY,RICHTHOMASEARL620.60632.7537.971296.78W.---52.504.15---PAUL,GORHAM,JEFFSTEVENR.---259.5015.57---M429.50297.5017.85---PRICE,HANSEN,ROBERTMARCE.---114.006.84J.295.93121.377.29--- ACME ROOFING CO.575BACKPAYPENSIONAPPREN-HEALTHTICEBACKPAYPENSION,9PPREN-HEALTHTICESCHWEI-KEL,AARON---115.506.93TAYLOR,ROBERTIII2.50123.007.38SNYDER,STE-1PHENTHOMAS,MATTW.521.05167.2510.03M.---12.50.75TINKER,SUTTER,JEFF-LINDYM1340.64178.7510.72ERY P.7.204.00.24WAGNER,ROBIN12.18142.128.52WHES-TINE,CHRIS436.95242.7514 56WIN-TERS,TODD---10.00.60WOLF,GARYC45.0025001.50